United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2518
                                 No. 14-2519
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Kerajia R. Williamson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeals from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: January 12, 2015
                               Filed: April 6, 2015
                                 ____________

Before LOKEN, MURPHY, and MELLOY, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

      In December 2013, Kerajia Williamson pleaded guilty to participating in a
counterfeiting conspiracy in violation of 18 U.S.C. §§ 513(a) and 371. In March 2014,
she pleaded guilty to a different counterfeiting conspiracy violation, and to a mail
fraud violation of 18 U.S.C. § 1341. The district court1 imposed consecutive 10-
month sentences for each of the three offenses. Williamson appeals the 30-month
sentence, arguing that the court committed procedural error in imposing consecutive
sentences, and that the sentence is substantively unreasonable. We affirm.

       Williamson’s guilty plea agreement and presentence report (PSR) relate that,
in the first conspiracy, she printed counterfeit checks purportedly drawn on the
accounts of local businesses. Two associates cashed the checks at area stores using
stolen Social Security numbers Williamson obtained from her aunt. Williamson
followed directions from her cousin, Martez Williams, then incarcerated for
counterfeiting checks. Williamson was arrested after a warrant search of her home in
April 2013 and admitted her involvement. The second conspiracy was uncovered in
August 2013, after Williams was released from prison. Williams manufactured the
counterfeit checks that were cashed by others, including Williamson. On August 22,
Williamson attempted to cash a counterfeit check at a food center the day after
Williams cashed another counterfeit check at that store. Williamson committed the
third offense, mail fraud, by submitting false reports to her insurer and to the police
that her car had been stolen from her residence and wrecked in March 2013. In fact,
Williamson had loaned the car to a friend, who wrecked it. The insurance company
paid $8,432.83 on Williamson’s fraudulent claim.

      The two cases were consolidated for sentencing. In a pre-hearing Sentencing
Memorandum, the government noted that Williamson “helped plan the initial scheme
and engaged in multiple frauds.” It urged the district court to impose “incremental
punishment for each offense,” namely, three consecutive 10-month prison sentences,
comparable to the sentences imposed on other members of the conspiracy. At
sentencing, the district court determined that Williamson’s advisory guidelines


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
sentencing range was 8 to 14 months in prison. Williamson requested a sentence of
intermittent or home confinement, noting that she had obtained steady employment,
returned to school, and was looking after her daughter, and that Williams had been the
“impetus” for the two check fraud conspiracies. The government again urged a 30-
month sentence. After hearing the parties, the district court stated to Williamson:


      You know, I agree with what your lawyer is saying, it looks like you
      turned the corner on most of this. But what is just inexplicable and what
      is a very aggravating circumstance . . . is that you got caught on one of
      these fraud schemes, and then . . . you went back and did it again. And
      not only did you do it again, you were one of the leaders in this fraud,
      forgery thing with Wal-Mart, and then again with the other [store]. So
      . . . I certainly agree with the government’s position in this case. Had it
      not been for that, I would have given you much more lenient treatment.

The court sentenced Williamson, “pursuant to [18 U.S.C. §] 3553(a), and all the
factors thereunder,” to 10 months in prison on each count, to be served consecutively.

        On appeal, Williamson argues the district court committed procedural
sentencing error by “constructing consecutive sentences without explanation” and
refusing to follow the consecutive sentencing instructions of U.S.S.G. § 5G1.2(c) of
the advisory guidelines. We disagree. First, as we have repeatedly held, “the now-
advisory Guidelines cannot mandate . . . concurrent sentencing. . . . [I]f multiple terms
of imprisonment are imposed on a defendant at the same time . . . the district court, in
determining whether the terms imposed are to . . . run concurrently or consecutively,
shall consider the factors set forth in section 3553(a). . . . [Section] 5G1.2 does not
. . . limit the district court’s discretion to sentence consecutively when the total
punishment is less than the statutory maximum.” United States v. Richart, 662 F.3d
1037, 1050 (8th Cir. 2011) (quotations omitted); see United States v. Lone Fight, 625
F.3d 523, 525-26 (8th Cir. 2010); United States v. Jarvis, 606 F.3d 552, 554 (8th Cir.
2010); United States v. Rutherford, 599 F.3d 817, 821-22 (8th Cir. 2010).


                                          -3-
       Second, “[w]e will not sustain a procedural challenge to the district court’s
discussion of the 18 U.S.C. § 3553(a) sentencing factors by a defendant who did not
object to the adequacy of the court’s explanation at sentencing.” United States v.
Maxwell, 778 F.3d 719, 734 (8th Cir. 2015). Moreover, Williamson’s contention that
the district court imposed consecutive sentences “without explanation” is simply
wrong. The court explicitly stated that it agreed with the government’s position that
incremental punishment for Williamson’s three fraud offenses was warranted given
her major role in the conspiracy offenses and the sentences imposed on other
conspirators.2 The court accurately described as an “aggravating circumstance” that
Williamson had engaged in a new check counterfeiting conspiracy almost immediately
after being arrested for her primary role in the first conspiracy. This explanation was
more than sufficient to show that the district court adequately considered the
§ 3553(a) factors in imposing consecutive sentences. See United States v. Bryant, 606
F.3d 912, 920 (8th Cir. 2010).

       Finally, Williamson challenges the substantive reasonableness of her sentence,
arguing the district court gave inadequate consideration to mitigating factors -- her
steady employment and return to school; a minor child who would suffer if
Williamson was incarcerated; her minimal criminal history; and Martez Williams’s
substantial influence. The district court expressly acknowledged that Williamson had
“turned the corner” but nonetheless determined that her quick return to fraud after
being arrested and her central role in the counterfeiting conspiracies outweighed these
mitigating factors. The district court did not abuse its substantial sentencing
discretion by weighing aggravating factors more heavily than mitigating factors and
concluding that an upward variance was warranted. See United States v. Gant, 721
F.3d 505, 512 (8th Cir. 2013).


      2
      In a related sentencing context, the Guidelines identify “reasonable incremental
punishment” as the objective in deciding whether to impose a concurrent or
consecutive sentence. U.S.S.G. § 5G1.3, comment. (n.4(A)).

                                         -4-
The judgment of the district court is affirmed.
               ______________________________




                             -5-